DIXON, Judge.
This is the companion case to Powell v. Allstate Insurance Company et al., 233 So. 2d 38, No. 11,391. Allstate Insurance Company brings a subrogation suit against the City of Shreveport, Terry W. Farley and Jerry Nelson and Wille Mae Nelson, seeking to recover $448.52 as a result of the collision damage it paid its insured, Mrs. Charlotte Powell.
The accident is described and the issues decided in No. 11,391. The district court rejected the subrogation demands of Allstate. Since we find the negligence of the city’s police vehicle the sole proximate cause of the accident, it will be necessary to reverse the judgment of the district court. There is now judgment in favor of Allstate Insurance Company and against Terry W. Farley and the City of Shreveport, in solido, for $448.52 with interest from date of judicial demand until paid, and all costs.